2016 WI 61

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP2633-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against William J. Spangler, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        William J. Spangler,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST SPANGLER

OPINION FILED:          July 8, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                               2016 WI 61
                                                                      NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.    2014AP2633-D


STATE OF WISCONSIN                                  :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against William J. Spangler, Attorney at Law:



Office of Lawyer Regulation,                                               FILED
             Complainant,                                              JUL 8, 2016
      v.
                                                                         Diane M. Fremgen
William J. Spangler,                                                  Clerk of Supreme Court


             Respondent.




      ATTORNEY     disciplinary      proceeding.                  Attorney's      license

suspended.



      ¶1     PER   CURIAM.      We   review     a       report     and     supplemental

report     filed   by   referee   James   R.    Erickson           recommending         that

Attorney     William    J.   Spangler's       license        to    practice       law     in

Wisconsin     be    suspended     for    60    days        for     seven       counts     of

professional       misconduct     involving     two       client      matters.           The
referee     also   recommends     that   Attorney         Spangler       pay    the     full
                                                                                    No.       2014AP2633-D



costs of the proceeding, which are $6,678.43 as of March 29,

2016.

       ¶2     Upon       careful       review       of    the        matter,          we      adopt    the

referee's findings of fact and conclusions of law.                                        We conclude,

however, that rather than the 60-day suspension stipulated by

the     parties         and     recommended         by    the           referee,          a    six-month

suspension of Attorney Spangler's license to practice law in

Wisconsin is the appropriate sanction for his misconduct.                                               We

also     agree     with        the    referee          that        the    full       costs       of    the

proceeding should be assessed against Attorney Spangler.

       ¶3     Attorney          Spangler      was       admitted          to    practice         law   in

Wisconsin in 2003 and practices in Eau Claire.                                      He has no prior

disciplinary history.

       ¶4     On November 13, 2014, the Office of Lawyer Regulation

(OLR) filed a complaint against Attorney Spangler alleging four

counts       of    misconduct          arising          out        of     Attorney            Spangler's

representation of F.M.                The complaint averred that in June 2007,

Attorney      Spangler         filed    a    lawsuit          on    behalf       of       F.M.   in    Eau
Claire County circuit court.                   Attorney Spangler was not able to

obtain      service       of    an    authenticated            copy       of    the        summons     and

complaint         on     the     defendant,         and       the        case       was       dismissed.

Attorney Spangler refiled the complaint in August 2008.                                               This

time the defendant was served.                         The lawsuit alleged that F.M.

and    the    defendant         had    an    oral       partnership            to     purchase        real

estate and that F.M. had provided funds to purchase and build a

condominium            fourplex.            F.M.       sought        an        accounting         and/or
dissolution        of     the    partnership.             The        parties        agreed       to    the
                                                   2
                                                                    No.     2014AP2633-D



termination     of    the     partnership    relationship       but       not    to    the

specific terms of dissolution.               The lawsuit continued for the

purpose of obtaining a court determination as to the respective

rights and property ownership of the parties.

    ¶5        The circuit court allowed the parties a significant

amount of time to discuss settlement of the matter.                             In late

2009 a scheduling order was issued setting the matter for a one-

day trial to the court on April 20, 2010.                  In correspondence to

the Eau Claire County clerk of circuit court dated April 12,

2010, Attorney Spangler stated that the parties had reached a

settlement      and    that    F.M.    desired       to   dismiss     the       lawsuit.

Attorney Spangler copied opposing counsel on this letter but did

not copy F.M.         The court signed an order dismissing the matter

without prejudice to either party on April 14, 2010, and the

order was filed the following day.

    ¶6        Attorney      Spangler   had     not    consulted      with       F.M.    or

obtained F.M.'s approval prior to proposing and agreeing to the

dismissal of the lawsuit, nor did he inform his client that the
suit had been dismissed.               Instead, Attorney Spangler made a

series   of    misrepresentations        and    created     a   series       of    false

documents to mislead his client as to the status of the lawsuit

and its outcome.

    ¶7        In November 2010, despite knowing that the suit had

been dismissed, Attorney Spangler spoke to F.M. by telephone and

represented to him that a judgment had been obtained in F.M.'s

favor but that collecting on the judgment would be difficult
given the state of the real estate market at the time and the
                                         3
                                                                      No.    2014AP2633-D



defendant's financial situation. To support his claim to F.M.

that a judgment had been obtained, Attorney Spangler created

fake findings of fact, conclusions of law, and an order in the

matter dated October 14, 2009.                While Attorney Spangler did not

forge the judge's signature on the document, he entered "/s/" on

the signature line above the judge's name.                       Attorney Spangler

did   not    provide   this   document        to    anyone   but     F.M.      Attorney

Spangler also created a fake judgment in the case, stating that

F.M. "shall be repaid his initial investment in an amount of

$102,000" and F.M. "does have an [sic] recover of defendant

taxable      costs   and    disbursement       in     the    amount     of    $84,243."

Again,      Attorney   Spangler     did    not       forge     the    judge's      actual

signature on the fake judgment, but on the signature line above

the judge's name entered "/s/." Again, Attorney Spangler did not

provide this document to anyone but F.M.

      ¶8      F.M. subsequently asked Attorney Spangler to pursue

the   defendant's      insurance        company       for    payment.          Attorney

Spangler prepared a demand letter addressed to the insurance
company, dated June 17, 2011.             The letter referred to previous

correspondence from Attorney Spangler to the insurance company

and stated a demand for $200,000.                  The letter stated that in the

absence      of   payment    of   the    demand       amount    within       ten   days,

Attorney Spangler would proceed with legal action against the

insurance company.           While the letter indicated it was being

copied to F.M., the Wisconsin commissioner of insurance, and

counsel for the defendant, Attorney Spangler did not provide a
copy of the letter to anyone but F.M.
                                          4
                                                                   No.     2014AP2633-D



    ¶9      On    August   1,    2011,    Attorney        Spangler   prepared      and

signed a letter facially addressed to the Eau Claire County

clerk of court purportedly enclosing an original and four copies

of a complaint against the insurance company.                    Attorney Spangler

also prepared and signed with a date of July 29, 2011, a civil

complaint against the insurance company.                       The complaint that

Attorney Spangler drafted and provided to F.M. in the purported

action against the insurance company also showed a fabricated

file stamp indicating that the civil complaint was filed in Eau

Claire    County    circuit      court    on     August    9,    2011.       Attorney

Spangler did not provide these documents to anyone but F.M.                          He

never filed the cover letter or the civil complaint in circuit

court but instead used those documents to mislead F.M. as to the

status of the representation and the steps taken on the client's

behalf.

    ¶10     On May 6, 2010, Attorney Spangler created a fake order

suspending license purporting to suspend a real estate license

held by the defendant.          The fake order was purportedly issued by
the chair of the Wisconsin Realty Board.                   Attorney Spangler did

not forge an actual signature on the fake suspension order that

he created, but on the signature line above the chair's name,

Attorney Spangler typed "/William H. Hendricks/."                        There was no

proceeding   resulting      in    an     order    of   suspension        against   the

defendant, and "Wisconsin Realty Board" is not the name of any

Wisconsin regulatory entity.

    ¶11     Prior to December 2011, while Attorney Spangler was
still    trying    to   perpetuate       the   fraud      of    having    obtained   a
                                          5
                                                                     No.    2014AP2633-D



judgment and pursued collection, he provided F.M. with at least

$45,000 of his own money as funds purportedly obtained toward

partial satisfaction of the fake judgment.

      ¶12    F.M. eventually consulted with other counsel and in

December of 2011, Attorney Spangler's lies and fabrications came

to light.      In late December 2011, the defendant's counsel was

contacted by F.M.'s new attorneys and was provided with copies

of   at   least    some     of    the   fake     documents   created       by   Attorney

Spangler.         On   or   about       December    30,   2011,    the     defendant's

counsel     contacted       and    then    met    with    Attorney    Spangler,       who

admitted he had drafted a series of false documents relating to

the case.     Attorney Spangler and counsel for the defendant each

then promptly notified the court in writing of the fabricated

documents that Attorney Spangler had produced.

      ¶13    F.M.'s     civil      claims      against    Attorney    Spangler      were

resolved pursuant to a January 2012 settlement agreement and

release,     whereby        Attorney        Spangler      agreed     to     execute     a

promissory note and pay F.M. the sum of $125,000.                               Attorney
Spangler satisfied the promissory note in December 2012.

      ¶14    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Spangler's representation of

F.M.:

      [Count 1] By agreeing to the dismissal of [F.M.'s Eau
      Claire County lawsuit], without having consulted with
      his client, [F.M.], or having his client's consent to




                                             6
                                                 No.   2014AP2633-D


    the stipulated dismissal of the lawsuit, [Attorney]
    Spangler violated SCR 20:1.2(a).1

    [Count 2] By agreeing to the dismissal of [F.M.'s Eau
    Claire County lawsuit], without having consulted with
    his client, [F.M.], or having obtained his client's
    consent to the stipulated dismissal of the lawsuit,
    [Attorney] Spangler violated SCR 20:1.4(a)(1) and (2).2
    [Count 3] By failing to provide [F.M.] with accurate
    information as to case status and his efforts taken on
    [F.M.'s] behalf, [Attorney] Spangler violated SCR
    20:1.4(a)(3).3

    [Count   4]     By   intentionally  providing  false
    information to [F.M.] regarding case status and his
    efforts taken on [F.M.'s] behalf, and further, by
    creating fake documents to lend support to the




    1
        SCR 20:1.2(a) provides:

    Subject to pars. (c) and (d), a lawyer shall abide by
    a client's decisions concerning the objectives of
    representation and, as required by SCR 20:1.4, shall
    consult with the client as to the means by which they
    are to be pursued.   A lawyer may take such action on
    behalf of the client as is impliedly authorized to
    carry out the representation. A lawyer shall abide by
    a client's decision whether to settle a matter. In a
    criminal case or any proceeding that could result in
    deprivation of liberty, the lawyer shall abide by the
    client's decision, after consultation with the lawyer,
    as to a plea to be entered, whether to waive jury
    trial and whether the client will testify.
    2
       SCR 20:1.4(a)(1) and (2) provide:  "A lawyer shall: (1)
Promptly inform the client of any decision or circumstance with
respect to which the client's informed consent, as defined in
SCR 20:1.0(f), is required by these rules; (2) reasonably
consult with the client about the means by which the client's
objectives are to be accomplished."
    3
       SCR 20:1.4(a)(3) provides that a lawyer shall "keep the
client reasonably informed about the status of the matter."


                                  7
                                                                       No.    2014AP2633-D


       misrepresentations made to his                       client,    [Attorney]
       Spangler violated SCR 20:8.4(c).4

       ¶15     Attorney        Spangler      filed     an    answer    to    the        OLR's

complaint on January 12, 2015.                     The referee was appointed on

January 27, 2015.

       ¶16     On    April     1,    2015,   the     parties   filed    a    stipulation

whereby Attorney Spangler admitted the allegations in the OLR's

complaint.          The parties jointly recommended the imposition of a

public reprimand.              The stipulation provided that the referee

may, if he saw fit, adopt paragraphs 1-27 of the stipulation as

his    findings        of     fact     and   adopt     paragraphs      28-31       of     the

stipulation as his conclusions of law.                       On April 16, 2015, the

referee       issued      a   report    expressly      adopting   by    reference         and

incorporating as though fully set forth in the report paragraphs

1-31 of the stipulation.               The referee said he was satisfied that

the parties' agreement for a public reprimand was an appropriate

level of discipline.

       ¶17     On June 23, 2015, this court ordered the parties to

show       cause    why   a   suspension      of   Attorney     Spangler's      license,

rather than a public reprimand, should not be imposed.                             The OLR

filed a response on July 6, 2015.                    On August 6, 2015, this court



       4
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                              8
                                                                               No.      2014AP2633-D


granted Attorney Spangler's motion for an extension of time to

file a response. On August 26, 2015, the parties filed a joint

motion    to     remand       the    matter       to    the     referee        for      additional

findings.       The motion averred that counsel for Attorney Spangler

had informed the OLR that they had received additional documents

from counsel for Attorney Spangler's former law firm revealing

an   additional         possible      violation         of    Wisconsin            supreme   court

rules that was substantially the same in nature as the violation

involved in the pending action and occurring during roughly the

same     time       frame     as    the     conduct      at     issue         in     the   pending

proceeding.           The parties agreed that the new information would

be best processed in conjunction with and in the context of the

existing disciplinary proceeding.                        The OLR said it was likely

that   the      new    information         would       result      in    a    supplemental       or

amended      stipulation            and    in     the     referee            supplementing       or

otherwise amending his report.                        This court granted the motion

for remand to the referee on September 10, 2015.

       ¶18     On     March    7,    2016,      the     parties     filed          an   additional

stipulation           which    set        forth       three     additional              counts   of

professional          misconduct          arising      out    of        Attorney        Spangler's

representation          of    F.B.        The     stipulation       stated          that   between

September 2003 and February 2011, Attorney Spangler was employed

as an attorney by the law firm of Weld, Riley, Prenn & Ricci,

S.C. [Weld Riley] in Eau Claire and practiced in the areas of

                                                  9
                                                              No.     2014AP2633-D


transactional work, real estate work, and some estate planning

work.

      ¶19    The   stipulation   stated      that   in   December    2006,    F.B.

sent Attorney Spangler a letter saying that he owned 50% of a

Wisconsin     limited    liability     company,     that    his     partner    and

another person were trying to force him out, and that he would

like to file suit for breach of contract.

      ¶20    The stipulation stated that on or about January 5,

2007, an attorney of the Weld Riley law firm met with F.B. to

discuss representing him in regard to the business dispute.                    On

or about January 11, 2007, the Weld Riley attorney sent F.B. an

engagement letter saying that the attorney and Attorney Spangler

would be the principal attorneys assigned to the case.

      ¶21    On January 22, 2007, Attorney Spangler sent a draft

complaint to F.B.        Attorney Spangler was also in communication

with the attorney representing F.B.'s business partners in an

attempt to negotiate a resolution to the dispute.                    During the

first half of 2007, letters exchanged between Attorney Spangler

and counsel for the other side did not result in a settlement of

the disputed issues.       On April 16, 2007, the attorney for F.B.'s

business partner sent Attorney Spangler a settlement offer in

the amount of $30,000.       Attorney Spangler transmitted that offer

to   F.B.,   but   the   offer   was   not    acceptable    to    F.B.   and   he

rejected it.

                                       10
                                                                            No.     2014AP2633-D


       ¶22    On May 19, 2007, Attorney Spangler sent an internal

memorandum to the head of litigation at Weld Riley, noting that

the F.B. matter was "a somewhat complicated business divorce"

that was "now ripe for litigation."                     Attorney Spangler asked "if

someone would be able to handle litigation on this matter" for

him.    The stipulation avers that Attorney Spangler never wanted

to   handle    litigation,         did     not       know   what       he   was   doing       with

litigation, and was reaching out to request that one of his

litigation colleagues handle the matter.

       ¶23    Attorney Spangler provided a copy of a draft complaint

to one of the litigation associates at Weld Riley for review.

In     July    2007,     a        draft    complaint,             summons,        and       letter

transmitting     the     complaint         to    the    Eau       Claire    County          circuit

court    clerk   were        prepared      bearing          signature       lines       for     the

litigation associate's signature.                     The documents were never sent

or filed with the court.              On August 14, 2007, Attorney Spangler

emailed F.B. saying he had received a voice mail message from

F.B. and that he and his litigation colleague were "finalizing a

summons and complaint which we can file assuming the liquidation

took place as we believe it did."                     On August 22, 2007, F.B. sent

Attorney      Spangler       an    email    giving          him    a    "green      light"      on

drafting the summons and complaint.

       ¶24    Attorney       Spangler       subsequently            sent     F.B.       a     draft

complaint for his review.                  The complaint was revised several

                                                11
                                                                             No.     2014AP2633-D


times    until         F.B.   was      satisfied       with    it.        Attorney     Spangler

fabricated a purported letter of transmittal on Weld Riley law

firm letterhead addressed to the Eau Claire County clerk of

circuit court stating that an original and three copies of a

summons and complaint, along with a check in the amount of $256

in payment of the filing fee, were enclosed.                                  The purported

letter was never sent to the clerk of court, but it was sent to

F.B.     The letter was created by Attorney Spangler for the sole

purpose of misleading F.B. into believing Attorney Spangler was

sending      the       complaint    with      a   summons       to    the    clerk    of    court

commencing         a    lawsuit     on     F.B.'s       behalf.           Attorney     Spangler

printed      across       the    top     of   each      of    the    eight    pages     of   the

complaint      "cv-1105200704            Monday,       November      05,     2007    10:21    EAU

CLAIRE    COUNTY         CLERK    OF     COURTS"       to    make    it   appear     that    such

complaint had in fact been filed in the Eau Claire County clerk

of courts' office.              On the first page of the complaint, Attorney

Spangler affixed a partial ink stamp saying "RECEIVED NOV 05."

The complaint was never sent to or filed with the Eau Claire

County clerk of court.

       ¶25    Attorney Spangler provided a copy of the transmittal

letter    and      complaint        to    F.B.         F.B.    reasonably      believed       the

documents to be an authentic filing with the Eau Claire County

circuit court when, in fact, the documents had been fabricated

and created only to deceive F.B.

                                                  12
                                                                 No.     2014AP2633-D


      ¶26   Over the course of approximately five years, Attorney

Spangler      continued       the    ruse,        repeatedly     making          false

representations        to    F.B.    about     developments,         events,       and

occurrences     as     the   non-existing     case    supposedly        progressed.

Among the reasons that Attorney Spangler told F.B. the case was

moving slowly were the outcome of a supposed summary judgment

motion   that   Attorney      Spangler     told   F.B.   he    had     filed    and   a

forthcoming     opinion      that    Attorney      Spangler     told      F.B.    the

Wisconsin supreme court was expected to issue in a case with

issues relevant to issues in F.B.'s supposed case.

      ¶27   When Attorney Spangler left the Weld Riley law firm in

early 2011 and joined with other attorneys in establishing a new

law   firm,     F.B.     continued    as      Attorney    Spangler's           client.

Attorney Spangler's deception of F.B. ultimately included the

creation of a false settlement, fabrication of a release, and

Attorney Spangler's use of his own money to pay F.B. $75,000.

The money was falsely presented to F.B. as purportedly emanating

from a settling party when in fact no such settlement existed.

      ¶28   The stipulation averred that the OLR's additional fact

finding revealed that Attorney Spangler committed the following

counts of misconduct with respect to his representation of F.B.:

      By misleading [F.B.] into believing that he had filed
      and had, for years, been prosecuting a lawsuit on
      [F.B's] behalf against his former business associate,
      in accordance with [F.B.'s] decision to proceed with
      such litigation, when he had, in fact, never filed

                                         13
                                                            No.   2014AP2633-D


       such lawsuit, [Attorney] Spangler failed to abide by
       his client's decision concerning the objectives of
       representation, in violation of SCR 20:1.2(a).

       By informing [F.B.] that he had filed a lawsuit on
       [F.B.'s] behalf against his former business associate;
       he was, for years, actively prosecuting such pending
       lawsuit; and [F.B.'s] case was settled by the
       defendants paying $80,000 with an exchange of releases
       when [Attorney] Spangler knew no lawsuit had ever been
       filed, [Attorney] Spangler failed to keep the client
       reasonably informed about the status of the matter,
       contrary to SCR 20:1.4(a)(3, and also that [Attorney]
       Spangler failed to explain a matter to the extent
       reasonably necessary to permit the client to make an
       informed decision regarding the misrepresentation,
       contrary to SCR 20:1.4(b).5

       By fabricating a false complaint and a bogus letter of
       transmittal to the Clerk of Court which was provided
       to [F.B.] with the intent to deceive him, by
       intentionally misrepresenting to [F.B.] that a lawsuit
       had been filed on his behalf and was, for years, being
       prosecuted against his former business associate, by
       falsely leading his client to believe that a motion
       for summary judgment was filed     and denied by the
       Court and by falsely informing [F.B.] that his former
       business associate had paid $80,000 in connection with
       a settlement of the lawsuit and the signing of
       releases, [Attorney] Spangler engaged in conduct
       involving dishonesty, deceit and misrepresentation, in
       violation of SCR 20:8.4(c).

       ¶29    The stipulation noted that Attorney Spangler's counsel

forwarded four affidavits on Attorney Spangler's behalf, which

were       reviewed   and   considered    by   the   OLR   director.      The

affidavits included testimony from two character witnesses who

have known Attorney Spangler personally and professionally, an

       5
       SCR 20:1.4(b) provides: "A lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."


                                     14
                                                                              No.    2014AP2633-D


affidavit    of       Attorney        Spangler's       counsel         regarding      counsel's

communications             with     F.B.,     who     advised       Attorney         Spangler's

counsel that he was satisfied with the $75,000 he received from

Attorney Spangler as a settlement for the lawsuit that was never

brought, and an affidavit of Attorney Spangler in which he notes

the professional and personal cost he has borne because of his

actions.         The       parties     agreed       and    stipulated         that     a    60-day

suspension of Attorney Spangler's license to practice law was an

appropriate sanction for his misconduct.                          The parties requested

the referee to approve the additional stipulation and file a

supplemental or amended report and recommendation.

    ¶30     On March 7, 2016, the referee filed a supplemental

report     adopting           paragraphs        numbered         1-23        in     the     second

stipulation       as       additional       findings       of    fact     and       adopting    as

conclusions of law paragraphs 24a-24c of the second stipulation.

    ¶31     The           referee    agreed    with       the    parties      that     a    60-day

suspension       of       Attorney    Spangler's          license      was    an    appropriate

sanction.     While          the     referee      agreed        that    Attorney          Spangler

clearly breached his legal duties to his clients, the legal

profession, the public interest, and the rules of professional

conduct, the referee noted that Attorney Spangler "has stepped

forward     as        a     responsible        person      by     fully       admitting        his

professional          failures."            The      referee      also       noted        Attorney

Spangler has provided financial recompense to the satisfaction

                                                15
                                                                           No.    2014AP2633-D


of   his    client.         In   addition,        the    referee       said       the     three

affidavits supplied by Attorney Spangler were further evidence

of   the    high    community     respect         for    Attorney      Spangler.           The

referee said:

      The sad thing about this whole matter is that there
      was no need for [Attorney Spangler] to mislead his
      client. All that [Attorney Spangler] needed to do was
      to admit to his law firm that he felt incapable of
      taking on and initiating contested litigation. If the
      law firm was unsympathetic, he could have expressed
      his regrets to his client and turned down the case,
      referring the client to outside counsel. Instead, he
      took on years of subterfuge in misleading the client.

      ¶32    Considering all of the rather unusual circumstances

involved, the referee agreed with the parties that a 60-day

suspension       was   an    appropriate          sanction.        The       referee       also

recommended        that     Attorney       Spangler       pay    the       costs     of     the

proceeding.

      ¶33    A     referee's     findings         of    fact    are    affirmed         unless

clearly erroneous.            Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI
14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                         The court may impose

whatever     sanction       it   sees      fit,    regardless         of    the    referee's

recommendation.           See    In   re    Disciplinary         Proceedings            Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶34    There is no showing that any of the referee's findings

of fact are clearly erroneous.                Accordingly, we adopt them.                    We




                                             16
                                                                    No.     2014AP2633-D


also agree with the referee's conclusions of law that Attorney

Spangler violated the supreme court rules set forth above.

         ¶35    With respect to the appropriate level of discipline,

upon careful review of the matter, we conclude that a 60-day

suspension        is    an     inadequate     sanction.        Attorney     Spangler's

actions in the two cases at issue here are troubling.                         Attorney

Spangler engaged in an elaborate web of deception that included

creating        false    documents      and    meticulously      adding     fake    file

stamps and other notations to make them appear to be genuine.

He   managed      to     perpetuate     his    ruses   for     years,     leading    his

clients to believe that they had live lawsuits pending when, in

fact, Attorney Spangler had voluntarily dismissed F.M.'s suit

and never filed F.B.'s action.

         ¶36    In many cases that come before this court, an attorney

accepts a retainer and then fails to do the work for which he or

she was retained.              Such behavior is undoubtedly serious, but it

is   a    passive       type    of   error.    Attorney   Spangler's       conduct    in

creating a series of false documents for the sole purpose of

misleading his clients into believing that they had lawsuits

pending was an affirmative act of deception and a betrayal of

the trust his clients placed in him.

         ¶37    We recognize that there are a number of mitigating

factors        here.      Attorney     Spangler    has    no    prior     disciplinary

history.        The conduct at issue occurred between 2007 and 2011.

                                              17
                                                                     No.     2014AP2633-D


We note that in its response to this court's order to show

cause, the OLR commented that Attorney Spangler had alerted the

OLR    to    some    significant       family    concerns     and     problems             and,

according      to     Attorney     Spangler,      F.M.     turned     out       to     be     a

difficult client with whom Attorney Spangler did not feel he

could be candid once he concluded F.M.'s case was not as strong

as    Attorney      Spangler     initially      thought.      We    also     note          that

Attorney      Spangler    has     repeatedly      expressed        remorse       for        his

misconduct and he has paid restitution to both clients.                              We have

also reviewed the affidavits filed on Attorney Spangler's behalf

and note that the affiants speak highly of him and find him to

be trustworthy.         Nonetheless, the seriousness of the misconduct

at issue here leads us to conclude that a suspension in excess

of 60 days is warranted.

       ¶38    Although      no      two      disciplinary          proceedings              are

identical, we note that on at least two prior occasions, we

disciplined         attorneys    who    falsified        documents.         In        In     re

Disciplinary        Proceedings     Against      Fitzgerald,       2006 WI 58,        290
Wis. 2d 713, 714 N.W.2d 925, an attorney told her client that an

insurance company was willing to settle her claims for a payment

of some $5,000 and that the insurance company would also pay the

client's medical bills when, in fact, no such offer was ever

made.       To perpetuate the ruse that a settlement had been made,

the attorney deposited personal funds into her business account

                                          18
                                                                      No.     2014AP2633-D


and then transferred those funds to her trust account for the

purpose of using the funds to pay her client her proportionate

share of the purported settlement.                     The attorney was suspended

for 90 days.        She had no prior disciplinary history.

       ¶39   In In re Disciplinary Proceedings Against Mauch, 2007
WI 109, 304 Wis. 2d 541, 736 N.W.2d 141, an attorney deceived a

client into believing his case had been settled and used his own

funds to pay the alleged settlement.                   The attorney's license was

suspended    for     90   days.         Attorney    Mauch     had    previously          been

publicly reprimanded on two occasions.

       ¶40   Even      though       Attorney       Spangler          has     no      prior

disciplinary        history      and     even     though      we     acknowledge          the

existence of various other mitigating factors, we conclude that

the misconduct at issue here is more serious than the misconduct

at issue in either Fitzgerald or Mauch and calls for a more

severe sanction.           The ruses in Fitzgerald and Mauch were of

relatively     short      duration      and     involved     only    one     case.        By

contrast,    Attorney      Spangler       falsified      documents      in    two    cases

and, over the span of years, created a whole host of documents

for the sole purpose of misleading his clients into believing

that   their   suits      were     pending      when    in    fact   they     were       not.

Accordingly, we conclude that a six-month suspension of Attorney

Spangler's     license        to    practice       law       in    Wisconsin        is     an

appropriate     sanction.           A    six-month       suspension,         which       will

                                           19
                                                               No.   2014AP2633-D


require Attorney Spangler to file a petition for reinstatement,

see SCR 22.28(3), will impress upon him the seriousness of his

misconduct and deter other attorneys from engaging in similar

misconduct   in    the   future.       We    agree    with   the   referee   that

Attorney Spangler should bear the full costs of this proceeding.

    ¶41     IT IS ORDERED that the license of William J. Spangler

to practice law in Wisconsin is suspended for a period of six

months, effective August 12, 2016.

    ¶42     IT IS FURTHER ORDERED that within 60 days of the date

of this order, William J. Spangler shall pay to the Office of

Lawyer   Regulation      the   costs    of    this    proceeding,    which   are

$6,678.43.

    ¶43     IT IS FURTHER ORDERED that William J. Spangler shall

comply with the provisions of SCR 22.26 concerning the duties of

an attorney whose license to practice law has been suspended.

    ¶44     IT    IS   FURTHER     ORDERED     that    compliance     with   all

conditions of this order is required for reinstatement.                 See SCR

22.28(2).




                                       20
    No.   2014AP2633-D




1